NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 31 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SAMUEL R. SPENCER,                              No. 21-15192

                Plaintiff-Appellant,            D.C. No. 2:20-cv-01266-TLN-AC

 v.
                                                MEMORANDUM*
ROBERT SINCLAIR; WILLIAM STEVEN
SHUMWAY; JOHN M. SINCLAIR;
RANDALL R. WILSON; RUSSELL P.
BALDO; SINCLAIR WILSON BALDO
AND CHAMBERLAIN, The Law Firm;
MICHAEL A. JACQUES; LAWRENCE E.
SKIDMORE; TAMI HINDS; BRIAN
WARREN; PATRICIA WARREN,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                             Submitted May 17, 2022**

Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Samuel R. Spencer appeals pro se from the district court’s judgment


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing his action for declaratory relief challenging two California state court

judgments. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under Federal Rule of Civil Procedure 12(b)(1) for lack of subject-matter

jurisdiction on the basis of the Rooker-Feldman doctrine. Noel v. Hall, 341 F.3d

1148, 1154 (9th Cir. 2003). We affirm.

      The district court properly dismissed Spencer’s action because it is a

“forbidden de facto appeal” of two state court judgments that were unfavorable to

Spencer, and because Spencer did not allege facts sufficient to show how any

alleged extrinsic fraud affected the state court judgments. See Kougasian v. TMSL,

Inc., 359 F.3d 1136, 1139-40 (9th Cir. 2004) (discussing the Rooker-Feldman

doctrine and the extrinsic fraud exception).

      AFFIRMED.




                                          2                                    21-15192